     Case 4:18-cr-00230-O Document 42 Filed 10/09/18              Page 1 of 7 PageID 353


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
               Plaintiff,                    §
                                             §
V.                                           §      Criminal No. 4:18-CR-230-O
                                             §
DENISE CROS-TOURE,                           §
MOHAMED TOURE                                §
            Defendants.                      §


         DEFENDANTS’ JOINT RESPONSE TO THE GOVERNMENT’S MOTION IN LIMINE
                        TO ADMIT OUT-OF-COURT STATEMENTS

TO THE HONORABLE UNITED STATES DISTRICT JUDGE REED C. O’CONNOR

Government’s Issue: The government seeks to admit broad categories of evidence under rules
803(3) (then-existing state of mind), 803(2) (excited utterance), and 801(d)(1)(B) (prior
consistent statement) without ever identifying the specific evidence.

Defendants’ Response: The government has not provided this Court or the defendants with the
specific statements that the government seeks to admit under these hearsay exceptions. These
exceptions can only be applied to specific statements and not to broad categories of “evidence.”
Therefore, because the government has not identified the specific “evidence” or statements that it
wishes to admit under these exceptions, the government has not carried its burden and this Court
should deny the motion.

1.     Introduction

       The government seeks to admit unknown statements and other “evidence” under three

hearsay exceptions (See Doc. 37): 803(3) (then-existing state of mind), 803(2) (excited

utterance), and 801(d)(1)(B) (prior consistent statement). The government has not, however,

specifically identified the statements or evidence that it wishes to admit. Rather the government

asks this Court to admit broad categories of acknowledged hearsay evidence. The government’s

approach is inappropriate and untenable.
     Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 2 of 7 PageID 354


       The proper way for the government to resolve this issue is for the government to offer

specific statements or specific evidence in an amended motion in limine and to explain why that

specific statement or that evidence is admissible under one of these three rules. Then, if the

government believes that it needs to admit evidence not included in the motion in limine, the

government can do so at trial, counsel for defendants can object, the government can respond,

and this Court can consider the objection and the evidence and issue a proper ruling.

2.     Rule 803(3)

       The government first seeks to admit an unknown amount of acknowledged hearsay

evidence under the Rule 803(3) exception.

       On page three of its motion, the government provides part of Rule 803(3); the

government did not include the “built in” limitation / exception to the rule. Rule 803(3), in full,

provides:

       The following are not excluded by the rule against hearsay, regardless of whether the
       declarant is available as a witness:

       ...

       (3) Then-Existing Mental, Emotional, or Physical Condition. A statement of the
       declarant’s then-existing state of mind (such as motive, intent, or plan) or emotional,
       sensory, or physical condition (such as mental feeling, pain, or bodily health), but not
       including a statement of memory or belief to prove the fact remembered or believed
       unless it relates to the validity or terms of the declarant’s will.

Fed. R. Evid. 803(3).

       The advisory notes to this rule provide:

       The exclusion of “statements of memory or belief to prove the fact remembered or
       believed” is necessary to avoid the virtual destruction of the hearsay rule which would
       otherwise result from allowing state of mind, provable by a hearsay statement, to serve as
       the basis for an inference of the happening of the event which produced the state of
       mind). Shepard v. United States, 290 U.S. 96, 54 S.Ct. 22, 78 L.Ed. 196 (1933); Maguire,
       The Hillmon Case—Thirty-three Years After, 38 HARV.L.REV. 709, 719–731 (1925);
       Hinton, States of Mind and the Hearsay Rule, 1 U.CHI.L.REV. 394, 421–423 (1934). The

                                                  2
	
      Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 3 of 7 PageID 355


        rule of Mutual Life Ins. Co. v. Hillman, 145 U.S. 285, 12 S.Ct. 909, 36 L.Ed. 706 (1892),
        allowing evidence of intention as tending to prove the doing of the act intended, is of
        course, left undisturbed.

Id.

        The government’s decision to leave out the limitation / exception emphasizes why entire

categories of evidence cannot be admitted under this exception; i.e. before the Court can admit

evidence under this rule the Court must determine that the evidence is of a then-existing mental

or emotional state and not evidence explaining why the person had that then-existing mental or

emotional state. Id.

        The government’s motion does not identify the statements that it seeks to admit but the

motion suggests that the government seeks to admit statements that would be covered by the

limitation / exception to Rule 803(3). [Government’s Motion, 4 Doc. 37].

        To carry its burden, the government relies in part on Cohen. [Government’s Motion, 4

Doc. 37]. According to the government, Cohen provides that “‘The rule thus permitted the

witness to relate any out-of-court statements Cohen had made to them to the effect that he was

scared, anxious, sad, or in any other state reflecting his then-existing mental or emotional state.’”

[Government’s Motion, 4 Doc. 37]. But the government has not included Cohen’s pertinent

language about the limitation / exception in Rule 803(3). Cohen provides:

        That rule by its own terms excepts from the ban on hearsay such statements as might
        have been made by Cohen of his then-existing state of mind or emotion, but expressly
        excludes from the operation of the rule a statement of belief to prove the fact believed.
        The rule thus permitted the witnesses to relate any out-of-court statements Cohen had
        made to them to the effect that he was scared, anxious, sad, or in any other state
        reflecting his then-existing mental or emotional condition. And this for the purpose of
        proving the truth of the matter asserted in the statement-that Cohen actually was afraid or
        distraught-because the preamble to F.R.E. 803 provides that such testimony “is not
        excluded by the hearsay rule.” But the state-of-mind exception does not permit the
        witness to relate any of the declarant's statements as to why he held the particular state of
        mind, or what he might have believed that would have induced the state of mind.



                                                  3
	
     Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 4 of 7 PageID 356


United States v. Cohen, 631 F.2d 1223, 1225 (5th Cir. 1980).

       Thus, the government’s own authority emphasizes Rule 803(3)’s limitation / exception

and explicitly states that “the state-of-mind exception does not permit the witness to relate any of

the declarant’s statements as to why he held the particular state of mind, or what he might have

believed that would have induced the state of mind.” Id.

       Because of the limitation/exclusion in Rule 803(3), the government must put forward the

specific evidence or statements that it seeks to admit under this exception. It is an inappropriate

application of the rule to admit an entire category of evidence. For this reason, Defendants ask

this Court to deny the government’s motion. This denial will not prevent the government from

presenting such evidence during trial or even from filing an amended motion in limine seeking to

admit specific hearsay evidence. Instead, this denial will allow this Court, and counsel for

defendants, to evaluate each hearsay statement and to determine whether that statement qualifies

for this exception.

3.     Rule 803(2)—Excited Utterances

       The government next seeks to admit an unknown amount of acknowledged hearsay

evidence under the Rule 803(2)—excited utterance—exception. The same logic that defendant

relied on in response to the government’s attempt to admit a category of evidence under Rule

803(3) applies for Rule 803(2).

       Defendants do not dispute that the Rule 803(2) hearsay exception exists and that it might

apply to some of D.D.’s statements. The government, however, seeks to admit an entire category

of hearsay evidence under this rule without ever identifying the specific statements it seeks to

admit. Specifically, the government’s motion states, “The government also seeks to introduce

some of the victim’s statements as excited utterances under Rule 803(2) of the Federal Rules of



                                                 4
	
     Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 5 of 7 PageID 357


Evidence.” (emphasis added). [Government’s Motion, 7 Doc. 37]. The government is never

more specific about what statements it seeks to admit under this exception. The government’s

motion fairly establishes that there are criteria for determining whether a specific statement

qualifies for this exception. But without the government identifying the specific statements that it

seeks to admit, this Court cannot determine whether the Rule 803(2) exception applies.

       For this reason, Defendants ask this Court to deny the government’s motion to admit

unidentified evidence as an excited utterance.

4.     Rule 801(d)(1)(B)—Prior Consistent Statements

       Finally, the government seeks to admit an unknown amount of acknowledged hearsay

evidence under the Rule 801(d)(1)(B) exception; the government’s motion is premature.

       The government’s motion states:

       it is anticipated that the defense will argue that D.D. fabricated her testimony. There are
       several witnesses who heard the victim’s prior consistent statements of her descriptions
       of her labor in the defendants’ home, the defendants’ physical and verbal abuse of D.D.,
       statements of D.D.’s fear of the defendants, her desires to leave (including her requests
       that the defendants send her back home to Guinea), her solicitations for help, and her
       reluctance to report the defendant [sic.] to law enforcement. Therefore those statements
       by the victim would be admissible substantively pursuant to Rule 801(d)(1)(B).

[Government’s Motion, 12-13 Doc. 37].

       Neither the government nor this Court (and to some degree defense counsel) knows what

counsel for the defendants will argue at trial. Therefore, it is premature for this Court to admit

acknowledged hearsay evidence that the government expects will contradict an argument that

does not yet exist. For this reason, it is premature for this Court to admit testimony from people

who heard D.D. speak concerning “her labor in the defendants’ home, the defendants’ physical

and verbal abuse of D.D., statements of D.D.’s fear of the defendants, her desires to leave




                                                 5
	
     Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 6 of 7 PageID 358


(including her requests that the defendants send her back home to Guinea), her solicitations for

help, and her reluctance to report the defendant [sic.] to law enforcement.”

       Accordingly, Defendants ask this Court to deny the government’s motion to admit the

requested variety of unidentified statements as prior consistent statements under Rule

801(d)(1)(B).

5.     Conclusion

       WHEREFORE, PREMISES CONSIDERED, Defendants ask this Court to deny the

government’s motion. The motion seeks to admit unidentified evidence and statements and to

qualify this unidentified hearsay evidence as an exception to the hearsay rule. The hearsay

exceptions do not apply in this manner. Rather they are to be applied to specific statements rather

than general categories of statements so that through the adversarial process this Court can

determine whether the exception applies. Accordingly, Defendants ask this Court to deny the

government’s motion.

                                                     Respectfully submitted,

                                                     /s/ Scott H. Palmer
                                                     SCOTT H. PALMER
                                                     State Bar No. 00797196
                                                     15455 Dallas Parkway, Suite 540
                                                     Addison, Texas 75001
                                                     (214) 987-4100
                                                     (214) 922-9900 - Fax
                                                     scott@scottpalmerlaw.com

                                                     ATTORNEY FOR DEFENDANT
                                                     DENISE CROS-TOURE




                                                 6
	
    Case 4:18-cr-00230-O Document 42 Filed 10/09/18               Page 7 of 7 PageID 359


                                                    /s/ BRADY THOMAS WYATT, III
                                                    BRADY THOMAS WYATT, III
                                                    State Bar No. 24008313
                                                    3300 Oak Lawn, Suite 600
                                                    Dallas, Texas 75219
                                                    (214) 559-9115
                                                    (214) 528-6601 - Fax
                                                    attywyatt@hotmail.com

                                                    ATTORNEY FOR DEFENDANT
                                                    MOHAMED TOURE

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of October, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

the following:

Mr. Chris Wolfe
Assistant United States Attorney
United States Attorney’s Office
801 Cherry Street, Unit 4
Fort Worth, Texas 76102
Chris.wolfe@usdoj.gov

Rebekah Bailey
Civil Rights Division, Criminal Section
U.S. Department of Justice
601 D Street, NW, Suite 5200
Washington, DC 20004
rebekah.bailey@usdoj.gov

William Nolan
Civil Rights Division, Criminal Section
U.S. Department of Justice
601 D Street, NW, Suite 5200
Washington, DC 20004
William.nolan@usdoj.gov
                                                    /s/ Scott H. Palmer
                                                    SCOTT H. PALMER
                                                7
	
